FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                  November 13, 2017
                      UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                    TENTH CIRCUIT                     Clerk of Court



 JOHN PATRICK FLETCHER,

          Petitioner - Appellant,

 v.
                                                         No. 17-1288
 JASON LENGERICH, BVCF Warden;                  (D.C. No. 1:17-CV-01022-LTB)
 THE ATTORNEY GENERAL OF                                   (D. Colo.)
 THE STATE OF COLORADO,

          Respondents - Appellees.
                   ______________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, BALDOCK, and MORITZ, Circuit Judges.


      Petitioner John Patrick Fletcher, a Colorado state prisoner appearing pro se,

seeks a certificate of appealability (COA) to appeal the district court’s denial of his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. See 28 U.S.C.

§ 2253(c)(1)(A). In a written order, the district court denied the motion as time-

barred under § 2244(d)(1). Because Petitioner has not shown “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the


      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court was correct in its procedural ruling,” we summarily deny Petitioner a

COA and dismiss his appeal. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      We need not detail Petitioner’s arguments challenging application of

§2244(d)(1)’s one-year limitation period to his petition. Suffice to say we have

carefully reviewed his “Combined Opening Brief and Application for a Certificate

of Appealability,” the record on appeal, and the district court’s written order denying

his petition as time-barred. Based on our review, we conclude the district court

accurately analyzed the statute of limitations issue and properly dismissed the

petition. Where the district court accurately analyzes an issue and articulates a

cogent rationale, we see no useful purpose in writing at length. Thus, we reject

Petitioner’s argument that his petition for a writ of habeas corpus is timely

substantially for the reasons set forth in the district court’s written order which ably

explains why Petitioner is not entitled to a COA.

      COA DENIED; APPEAL DISMISSED. Motion for IFP DENIED as moot

                                        Entered for the Court,



                                        Bobby R. Baldock
                                        United States Circuit Judge




                                           2